Citation Nr: 1013956	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-30 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to educational assistance benefits under 
Chapter 1606, Title 10, United States Code (Montgomery GI 
Bill-Selected Reserve (MGIB-SR)).

2.  Entitlement to education benefits under Chapter 1607, 
Title 10, United States Code (Reserve Educational Assistance 
Program (REAP)).


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active duty military service from April 1999 
to March 2003, and from August 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 determination by the 
Education Center of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The service department has verified that the Veteran is 
not eligible for MGIB-SR education benefits.

2.  The service department has verified that the Veteran is 
not eligible for REAP education benefits.


CONCLUSIONS OF LAW

1.  The criteria for educational assistance benefits under 
Chapter 1606, Title 10, United States Code (Montgomery GI 
Bill-Selected Reserve (MGIB-SR) have not been met.  38 C.F.R. 
§ 21.7540 (2009).

2.  The criteria for educational assistance benefits under 
Chapter 1607, Title 10, United States Code (Reserve 
Educational Assistance Program (REAP) have not been met.  38 
C.F.R. § 21.7540 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In Manning v. Principi, 16 Vet. 
App. 534, 542 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (2001), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  The 
Board finds that such is the case as to the issues on appeal.

Chapter 1607 of Title 10 of the United States Code 
establishes a benefits program known as the REAP.  The 
purpose of REAP is to provide educational assistance to 
members of the reserve components called or ordered to active 
service in response to a war or national emergency declared 
by the President or the Congress, in recognition of the 
sacrifices that those members make in answering the call to 
duty.  10 U.S.C.A. § 16161.

On or after September 11, 2001, a member of a reserve 
component is entitled to educational assistance if the member 
(1) served on active duty in support of a contingency 
operation for 90 consecutive days or more; or (2) in the case 
of a member of the Army National Guard of the United States 
or the Air National Guard of the United States, performed 
full time National Guard duty under section 502(f) of title 
32 for 90 consecutive days or more when authorized by the 
President or Secretary of Defense for the purpose of 
responding to a national emergency declared by the President 
and supported by Federal funds.  10 U.S.C.A. § 16163(a).

A member remains entitled to educational assistance while 
serving (1) in the Selected Reserve of the Ready Reserve, in 
the case of a member called or ordered to active service 
while serving in the Selected Reserve; or (2) in the Ready 
Reserve, in the case of a member ordered to active duty while 
serving in the Ready Reserve (other than the Selected 
Reserve).  10 U.S.C.A. § 16164(a).

The Veteran's DD 214 from his first period of active service 
reveals that he served on active duty from April 1999 to 
March 2003.  Information from the DOD reveals that the 
Veteran served in the Individual Ready Reserve (IRR) from 
March 15, 2003 until being discharged from the IRR in June 5, 
2007.

The Veteran's DD 214 from his second period of active service 
reveals that he served on active duty from August 2006 to 
September 21, 2007 in support of Operation Iraqi Freedom in 
accordance with 10 U.S.C. 12302.

Notes from DOD reveal that the Veteran did not retain Chapter 
1607 eligibility and had never been eligible for Chapter 1606 
benefits.  There is no evidence of record showing, and no 
assertion by the Veteran, that he served in the SR following 
his September 21, 2007 discharge from active duty.  As noted, 
however, the Veteran is only entitled to Chapter 1607 
education assistance as long as he remains in the SR.

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program for members of the Selected Reserve.  Laws and 
regulations pertaining to educational assistance under 
Chapter 1606, Title 10, United States Code provide that a 
determination of an individual's eligibility for Chapter 1606 
benefits is to be made by the Armed Forces.  38 C.F.R. § 
21.7540(a).  As noted, the undisputed evidence reflects that 
the Veteran is not currently a member of the Selected 
Reserve.

Based upon the evidence of record, the Board finds the 
service department has verified that the Veteran is not 
eligible for MGIB-SR or REAP education benefits, and the 
Veteran has submitted no evidence otherwise indicating that 
the service department has determined that he is eligible for 
MGIB-SR or REAP education benefits.  The Board again notes 
that the Veteran does not dispute that he did not serve in 
the SR following his September 2007 discharge from his second 
period of active duty service.

The Board sympathizes with the Veteran's request for 
educational assistance benefits, and notes that he is in 
receipt of a Combat Action Ribbon.  The Board also is aware 
of the Veteran's May 2008 statement wherein he essentially 
stated that it was unfair to deny him educational assistance 
benefits as his term of service in the IRR had terminated 
while he was serving on active duty.  The regulatory criteria 
and legal precedent governing eligibility for the receipt of 
Chapter 1606 and Chapter 1607 educational assistance 
benefits, however, are unambiguous and specific.  As a 
result, the Board is bound by these criteria and has no 
discretion in this matter.  Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  The Veteran's claims lack legal merit, and must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code (Montgomery GI Bill-
Selected Reserve (MGIB-SR) is denied.

Entitlement to education benefits under Chapter 1607, Title 
10, United States Code (Reserve Educational Assistance 
Program (REAP) is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


